DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments/arguments, see pages 12-18, filed 04/05/2021, with respect to the pending claims 1, 3-8 and 22-38 have been fully considered and are persuasive.  The rejection of all pending claims has been withdrawn, thus this application is in condition for allowance.

Allowable Subject Matter
1.	Claims 1, 3 - 20 and 22 - 38 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
In terms of Claim 1, no prior art of record doesn’t teach alone or in combination:
a power management system for a vehicle comprising: 
a starter control module configured to selectively apply power to a starter of an engine from the second battery, in combination with the remaining claim elements of claim 1.
As to claims 3 - 9 and 17 - 19, the claims are allowed as being dependent over on allowed claim (claim 1).

In terms of Claim 10, no prior art of record doesn’t teach alone or in combination:
a power management system for a vehicle comprising: 
in response to a shutdown of an engine of the vehicle, determine an estimated temperature at a next startup of the engine; 
determine whether to charge the second battery with power from the first battery based on the estimated temperature; and 
selectively charge the second battery with power from the first battery based on the determination, in combination with the remaining claim elements of claim 10. 
As to claims 11 - 16, the claims are allowed as being dependent over on allowed claim (claim 10).

In terms of Claim 20, no prior art of record doesn’t teach alone or in combination:
a power management method for a vehicle comprising: 
selectively applying power to a starter of an engine from the second battery, in combination with the remaining claim elements of claim 20.
As to claims 22-38, the claims are allowed as being dependent over on allowed claim (claim 20).

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Frost et al. (US # 20160001719).
- The US Patent Application Publication to Kim et al. (US # 20150283915).
- The US Patent Application Publication to Nomura (US # 20180072183).
Neither Frost nor Kim nor Nomura teaches alone or in combination a power management system for a vehicle comprising a first battery, a second battery and control module, the control module selectively applying power to a starter of an engine from the second battery and charging the second battery with power from the first battery based on an estimated temperature at a next startup of an engine, as explained in paragraph 2 above.                                                                                                                 4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is 469-295-9188.  The examiner can normally be reached on Monday-Friday; 08:00a.m. - 05:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859